                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:17CR289

        vs.
                                                                       ORDER
MARK RINGLAND,

                       Defendant.


       This matter is before the Court on the Motion to Withdraw Defendant’s First Motion

in Limine, ECF No. 88. Defendant no longer asserts that the CyberTipLine Reports are,

in their entirety, inadmissible hearsay. Defendant asserts that although the Reports may

violate his rights under the Sixth Amendment and contain inadmissible hearsay, he will

litigate the admissibility of each report as it is offered at trial. Accordingly,

       IT IS ORDERED:

       1.     The Motion to Withdraw Defendant’s First Motion in Limine, ECF No. 88, is

              granted;

       2.     The Motion in Limine, ECF No. 85, is deemed withdrawn; and

       3.     The Clerk of Court is directed to terminate the Motion in Limine, ECF No.

              85, and amend the docket text to reflect that the Motion in Limine has been

              withdrawn.

       Dated this 12th day of February 2019.

                                                    BY THE COURT:

                                                    s/Laurie Smith Camp
                                                    Senior United States District Judge
